Order entered August 11, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00490-CV

                             W. DAVID HOLLIDAY, Appellant

                                               V.

                            GREG WEAVER, ET AL., Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-07-07953-C

                                           ORDER
       We GRANT appellant’s August 6, 2015 unopposed motion for an extension of time to

file a reply brief. Appellant shall file a reply brief by AUGUST 20, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE